Rutter, Deputy Attorney General,
You have requested us to advise you whether educational requirements of applicants for licenses to practice undertaking are to be determined as of the time the applicants *682present themselves for examination, or as of the time such applicants registered as undertakers’ assistants or as student apprentices.
The first regulation of undertakers in Pennsylvania was apparently by the Act of June 7, 1895, P. L. 167. This statute was amended by the Acts of April 24, 1905, P. L. 299, March 30, 1925, P. L. 92, May 13, 1927, P. L. 1005, and April 25,1929, P. L. 772; 63 PS §§471-477, 71 PS §§1161-1164.
The Act of 1895, as amended, supra, which related to undertaking in cities of the first, second, and third classes, provided that thereafter anyone engaged in the business of undertaking must apply to the State Board of Undertakers for a license, take and pass an examination, and possess, among other qualifications, after January 1, 1928, an education of, or equaling, one year of high school work; after January 1, 1929, an education of, or equaling, two years of high school work; after January 1, 1930, an education of, or equaling, three years of high school work; and after January 1,1931, an education of, or equaling, complete high school work, and two years’ experience in the undertaking business. The requirement of high school education or its equivalent was added to the statute by the amendment of May 13,1927, supra.
The Act of 1895 also required, by the amendment of March 30, 1925, supra, that every person employed as an undertaker’s assistant who was not licensed as an undertaker must register with the board. The amendment of May 13,1927, shifted the burden of registration of undertakers’ assistants from such assistants to the employers.
By the Act of June 10,1931, P. L. 485, 63 PS §478a et seq., the regulation of undertaking was extended throughout the Commonwealth. This statute did not expressly repeal the Act of 1895 or its amendments, but did contain a repealer of all inconsistent acts and parts of acts. The Act of 1931 was amended by the Acts of June 21, 1935, P. L. 398, and July 19,1935, P. L. 1324.
The Act of 1931 speaks of student apprentices, and defines the term to mean any person operating under and *683with an undertaker for the purpose of learning the business, to the end that such person may become a licensed undertaker. The act also requires anyone not holding a license on its effective date, September 1, 1931 (Act of May 17,1929, P. L. 1808, 46 PS §155), to make application to the board for examination and licensure, and be licensed by the board, before operating as an undertaker. Persons or corporations holding licenses under existing laws are entitled to the renewal of such licenses without examination, as provided in the act.
One of the qualifications for examination for licensure is that an applicant must be a graduate of an approved high school of the Commonwealth, or have an education equivalent thereto; and all applicants must have two years’ practical experience as student apprentices.
The act also provides that every student apprentice shall register with the board annually.
It is clear from the foregoing that after September 1, 1931, no one may engage in the undertaking business in Pennsylvania unless licensed to do so by the State Board of Undertakers. It is just as clear that the qualifications of applicants for examination are to be determined as of the time such applicants take such examinations, unless the Act of 1931 otherwise provides. The act does not otherwise provide. It follows that educational requirements of applicants for licenses are to be determined as of the time the applicants present themselves for examination. The time such applicants registered as undertakers’ assistants or as student apprentices, insofar as educational requirements for licenses are concerned, is immaterial.
It is our opinion, therefore, and you are accordingly advised, that under the Act of June 10, 1931, P. L. 485, as amended, the educational requirements of applicants for licensure as undertakers in this Commonwealth are to be determined as of the time such applicants present themselves for examination by the State Board of Undertakers.